UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-6724


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHEN D. SATCHER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:00-cr-00105-DKC-1; 8:18-cv-2946-
DKC)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen D. Satcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen D. Satcher seeks to appeal the district court’s orders dismissing as

successive his 28 U.S.C. § 2255 (2012) motion and denying reconsideration. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Satcher has not made

the requisite showing.     Accordingly, we deny Satcher’s motion for a certificate of

appealability and to remand, and we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2